David M. Loev 6300 West Loop South, Suite 280 Telephone (713) 524-4110 John S. Gillies Bellaire, Texas 77401 Facsimile (713) 524-4122 Timothy J. Henderson* www.loevlaw.com * Of Counsel May 2, 2014 Ms. Mara L. Ransom Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Telephone Number: (202) 551-3720 Re:Principal Solar, Inc. Form S-1 Filed December 23, 2013 File No. 333-193058 Dear Ms. Ransom, In response to your comment letter dated January 22, 2014, Principal Solar, Inc. (the “Company” or “Principal Solar”) has the following responses. We have reproduced your comments for your convenience and have followed each comment with our response. References in this letter to “we,” “our,” or “us” mean the Company or its advisors, as the context may require. General 1. Please supplementally provide us with copies of all written communications, as defined in Rule 405 under the Securities Act, that you, or anyone authorized to do so on your behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Similarly, please supplementally provide us with any research reports about you that are published or distributed in reliance upon Section 2(a)(3) of the Securities Act of 1933 added by Section 105(a) of the Jumpstart Our Business Startups Act by any broker or dealer that is participating or will participate in your offering. RESPONSE: The Company will supplementally provide the staff with (a) copies of all written communications, as defined in Rule 405 under the Securities Act, that the Company, or anyone authorized to do so on the Company’s behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications and (b) any research reports about the Company that are published or distributed in reliance upon Section 2(a)(3) of the Securities Act of 1933 added by Section 105(a) of the Jumpstart Our Business Startups Act by any broker or dealer that is participating or will participate in the Company’s offering. 2. Please supplementally provide us with copies of any graphical materials or artwork you intend to use in your prospectus. Upon review of these materials, we may have further comments. Please refer to Question 101.02 of our Compliance and Disclosure Interpretations relating to Securities Act Forms available on our website. RESPONSE: The Company does not intend to include text and/or artwork inside the front and back cover pages of the prospectus. 3. With respect to all third-party statements in your prospectus – such as statements by the U.S. Energy Information Administration and the Solar Energy Industry Association - please provide us with the relevant portion of the industry research reports you cite. To expedite our review, please clearly mark each source to highlight the applicable portion of the section containing the statistic, and cross-reference it to the appropriate location in your prospectus. Also, please tell us whether any of the reports were prepared for you or in connection with the offering. RESPONSE: The Company has supplementally attached copies of the sources of all information related to third-party statements disclosed in the prospectus, clearly marked to expedite your review. None of the reports were prepared for the Company or in connection with the offering. Prospectus Cover Page 4. Your prospectus cover page disclosure suggests that shares will be sold at different prices depending upon whether the shares are being sold by “Affiliated Stockholders” or not. While we understand that your Affiliated Stockholders will offer and sell shares at a fixed price for the duration of the offering, it is unclear to us why the rest of the selling stockholders are not also offering and selling at the same fixed price. As there is no current public market for your common stock, a fixed price must be set at which all of your common stock will be sold. You may state that the shares not held by affiliates will be sold at a fixed price until your shares are quoted on the OTCQB and thereafter at prevailing market prices or privately negotiated prices. Please revise or advise. RESPONSE: The Company has revised and clarified its disclosures to make clear that all selling stockholders will sell their shares at a fixed price until the Company’s common stock is quoted or listed on the OTCQB or an exchange, and thereafter at prevailing market prices. Prospectus Summary, page 2 Business, page 2 5. Please provide further disclosure regarding the details and substance of the business in which you intend to engage, including a further description of Solar PV facilities and your roll up strategy. RESPONSE: The Company has updated the “Business” section of the Prospectus Summary with a further description of Solar PV facilities and the Company’s roll up strategy and business plan. 6. Please disclose your election under Section 107(b) of the JOBS Act, including the risks and implications of such election, in your prospectus summary. Please also briefly describe the various exemptions that are available to you, such as exemptions from Section 404(b) of the Sarbanes-Oxley Act of 2002 and Sections 14A(a) and (b) of the Securities Exchange Act of 1934. RESPONSE: The Company has updated the “Prospectus Summary” section with the information requested. Risks Factors, page 7 General Risks, page 7 Our executive officers and directors possess significant voting control ., page 11 7. Please revise this risk factor or add an additional risk factor regarding that fact that your largest shareholder, Steuben Investment Company II LP, holds beneficial ownership of 30.4% of your outstanding common stock and so also possesses significant influence over matters submitted for stockholder approval, subject to any sales they may make in this offering. Please also address the fact that Steuben Investment Company II LP appears to be controlled by your former director, Mr. Hunter L. Hunt. RESPONSE: The Company has revised the risk factor to include risks regarding Steuben Investment Company II LP’s ownership. Additionally, the Company has clarified and corrected the prior disclosure which incorrectly stated that Steuben Investment Company II LP was controlled by the Company’s former director Mr. Hunter L. Hunt. Risks Relating to Our Securities, page 20 We may face substantial penalties under a Registration Rights Agreement ., page 22 8. Please update the risk factor disclosure regarding the penalties incurred as a result of your defaults under the Registration Rights Agreement as of the most recent practicable date. Please also update disclosure regarding such penalties throughout your prospectus, including on page 60. RESPONSE: The Company has updated the disclosure in the amended filing with the information requested and further described the fact that the Company and Steuben Investment Company II LP have entered into a letter agreement regarding such penalties. Description of Business, page 24 Organizational History, page 24 9. We note your disclosure that, in March 2011, you issued two shares of Series A Super Voting Preferred Stock; however, the designation of the Series A Preferred Stock was never filed with the state of Delaware. Please confirm if Pegasus Funds LLC was compensated in some other way for the monies paid in connection with the renewal of your charter. Please also confirm that no corporate actions were ever taken by the holder of such shares of Series A Preferred Stock. RESPONSE: Pegasus Funds LLC was paid approximately $89,007 for finding the public shell company and structuring the merger, and was also issued (or purported to be issued) the Series A Preferred Stock. In regards to your question as to whether any corporate actions were taken by the holder of the Series A Preferred Stock, the Company’s March 2011 reverse stock split was undertaken with the purported authority and approval of Pegasus Funds LLC as the purported holder of the Series A Preferred Stock, although such preferred stock was never validly designated under New York state law, as no preferred stock designation was ever filed in New York, and therefore such Series A Preferred Stock had no effective rights or privileges. The Company has added disclosure regarding the corporate actions taken by the holder of the Series A Preferred Stock in the Registration Statement (i.e., the approval of the reverse split) and has also included a risk factor entitled “ We believe that certain prior corporate actions undertaken by us pursuant to the purported authority and approval of our preferred stock holders, including our March 2011 reverse stock split, were completed without effective shareholder approval and in violation of state statutes ” related to the fact that such actions were likely not valid under state law and therefore create risks for the Company. Business Strategies, page 25 10. Please explain why you believe that the solar industry “is ripe for consolidation today and on the brink of very large scale projects in the next 2-3 years.” RESPONSE: The Company has clarified that such beliefs are based upon the experience of the Company’s management that the solar industry is fragmented, has experienced rapid expansion, growing acceptance, and declining costs and the information set forth under “Project Pipeline” which is disclosed later in the Prospectus. 11. Please provide the basis for your assertion that your team and board of directors are composed of “energy industry luminaries.” RESPONSE: The Company has revised and clarified the prior disclosures throughout the prior Prospectus regarding “luminaries” to clarify in the amended filing that such persons, in the view of management, consist of some of the best known and highly-regarded persons in the industry. 12. Please provide the basis for your belief that grid parity will “happen within the next few years,” as well as disclose the consequences to your business if it does not occur on such timeline. In this regard, we note your risk factor disclosure on page 19 and the reference to your analysis regarding the cost of PV panels on page 28. Please also provide the basis for your belief that “desert southwest will become a major resource for the supply of affordable energy to the United States.” RESPONSE: The Company has advised us that it has built its management team and Board of Directors, and has constructed its business plan around the belief that grid parity (i.e., solar power being the same cost, if not cheaper than traditionally generated energy) will happen within the US in the next few years.Pursuant to a report published by GBI Research report, “
